DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 27, 2021, December 07, 2021 and December 22, 2021, was filed after the mailing date of the claim on October 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims 15-16 and 21 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means for receiving”, “means for determining”, “means for parsing” and “means for acquiring” in claims 15-16 and 21. Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (see paragraphs 0093-0099 for an algorithm executed by a processor and hardware) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Allowable Subject Matter
5.	Claims 1-22 are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 

Prior art fails to show or reasonably suggest the claim limitation “determining, by the processor, whether the received LLS table is a directory table identifying each of a complete set of LLS tables and including an LLS table count field, an LLS table identifier field, and an LLS table version, wherein the LLS table count field identifies a number of LLS tables;
parsing, by the processor, the directory table in response to determining the LLS table is a directory table;
determining, by the processor, whether the directory table is confirmed based at least in part on a digital signature in the directory table;

determining, by the processor, whether a complete set of LLS tables is received based at least in part on the identification of each of the complete set of LLS tables in the directory table in response to determining that the directory table is confirmed; and
determining, by the processor, available services based at least in part on the complete set of LLS tables before an expiration a repetition time period after receiving the directory table in response to determining that the complete set of LLS tables is received.” in combination with all other claimed limitation of independent claims 1.  

Prior art fails to show or reasonably suggest the claim limitation “determine whether the received LLS table is a directory table identifying each of a complete set of LLS tables and including an LLS table count field, an LLS table identifier field, and an LLS table version, wherein the LLS table count field identifies a number of LLS tables; 
determine the directory table in response to determining the LLS table is a directory table; 
determine whether the directory table is confirmed based at least in part on a digital signature in the directory table; 
determine whether a complete set of LLS tables is received based at least in part on the identification of each of the complete set of LLS tables in the directory table in response to determining that the directory table is confirmed; and 
determine available services based at least in part on the complete set of LLS tables before an expiration a repetition time period after receiving the directory table in response to determining that the complete set of LLS tables is received.” in combination with all other claimed limitation of independent claim 8.  
Prior art fails to show or reasonably suggest the claim limitation “ means for determining whether the received LLS table is a directory table identifying each of a complete set of LLS tables and including an LLS table count field, an LLS table identifier field, and an LLS table version, wherein the LLS table count field identifies a number of LLS tables;
means for parsing the directory table in response to determining the LLS table is a directory table;
means for determining whether the directory table is confirmed based at least in part on a digital signature in the directory table;
means for determining whether a complete set of LLS tables is received based at least in part on the identification of each of the complete set of LLS tables in the directory table in response to determining that the directory table is confirmed; and
means for determining available services based at least in part on the complete set of LLS tables before an expiration a repetition time period after receiving the directory table in response to determining that the complete set of LLS tables is received.” in combination with all other claimed limitation of independent claim 15.  

Prior art fails to show or reasonably suggest the claim limitation “determining whether the received LLS table is a directory table identifying each of a complete set of LLS tables and including an LLS table count field, an LLS table identifier field, and an LLS table version, wherein the LLS table count field identifies a number of LLS tables;
determining the directory table in response to determining the LLS table is a directory table;
determining whether the directory table is confirmed based at least in part on a digital signature in the directory table;
determining whether a complete set of LLS tables is received based at least in part on the identification of each of the complete set of LLS tables in the directory table in response to determining that the directory table is confirmed; and
determining available services based at least in part on the complete set of LLS tables before an expiration a repetition time period after receiving the directory table in response to determining that the complete set of LLS tables is received.” in combination with all other claimed limitation of independent claim 22.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EYER et al. Pub. No. US 2018/0048932 A1
OH et al. US 2017/0171576 A1
LEE et al. US 2016/0234355 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                
/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424